STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

TIMOTHY M. HAGER,                                                                    FILED
                                                                                   March 30, 2017
Claimant Below, Petitioner                                                     RORY L. PERRY II, CLERK

                                                                             SUPREME COURT OF APPEALS

                                                                                 OF WEST VIRGINIA

vs.)   No. 16-0280 (BOR Appeal No. 2050649)
                   (Claim No. 2015011230)


PANTHER BRANCH COAL COMPANY,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Timothy M. Hager, by Wendle D. Cook, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Panther Branch Coal Company, by
Timothy E. Huffman, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 22, 2016, in
which the Board affirmed a June 18, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 4, 2014,
decision rejecting the claim for carpal tunnel syndrome. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Hager, a former coal miner, alleges he developed carpal tunnel syndrome as a result
and in the course of his employment. Mr. Hager was last exposed to the hazards of carpal tunnel
syndrome when he retired on January 25, 2012. In September of 2014, Mr. Hager underwent an
EMG study which revealed that he suffered from bilateral carpal tunnel syndrome, which was
moderate to severe on the left and mild on the right, as well as mild bilateral ulnar neuropathy at
the elbow. Mr. Hager subsequently filed an application for benefits. The claims administrator
                                                1
requested Rebecca Thaxton, M.D., review the record and determine whether the claim should be
held compensable. After reviewing the record, Dr. Thaxton opined that Mr. Hager’s carpal
tunnel syndrome was unrelated to his former employment. This was largely due to the fact that
Mr. Hager had not worked for over two years and it was unlikely that his current symptoms were
a result of his employment. The claims administrator rejected the claim on November 4, 2014,
based on Dr. Thaxton’s report.

        The Office of Judges affirmed the claims administrator’s decision rejecting the claim on
June 18, 2015. The Office of Judges noted that Mr. Hager’s argument centered on a long history
of exposure to the hazards of carpal tunnel syndrome, including frequent heavy lifting, using
tools, making electrical splices, and operating machinery that involved the frequent manipulation
of levers for thirty-four years. However, the Office of Judges clarified that the diagnosis of
carpal tunnel syndrome was not in question. Rather, the issue was whether there was a causal
connection between the condition and Mr. Hager’s employment. Dr. Thaxton opined that his
condition was unrelated to his employment. Even assuming, arguendo, that Mr. Hager’s
employment involved repetitive, forceful activity, carpal tunnel syndrome normally appears at
the time of or shortly after cessation of such activity. Mr. Hager did not file his application for
benefits for over two years after he retired. The Office of Judges ultimately found that Mr. Hager
failed to establish the necessary causal link between his occupational activities and his carpal
tunnel syndrome. The Board of Review adopted the findings of fact and conclusions of law and
affirmed the Office of Judges’ Order on February 22, 2016.

       We agree with the reasoning and conclusions of the Office of Judges as affirmed by the
Board of Review. Mr. Hager failed to submit any medical evidence establishing a causal
connection between his work activities and his carpal tunnel syndrome. Dr. Thaxton has
determined Mr. Hager’s carpal tunnel syndrome is unrelated to his prior employment as a coal
miner, and her opinion is supported by the evidentiary record.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: March 30, 2017

CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

                                                2